           Case 1:19-mc-00593-VSB Document 44 Filed 09/02/20 Page 1 of 3



      quinn emanuel            trial lawyers | washington, dc
      865 South Figueroa Street, 10th Floor, Los Angeles, California 90017-2543 | TEL (213) 443-3000 FAX (213) 443-3100




                                                                                                     WRITER'S DIRECT DIAL NO.
                                                                                                               (213) 443-3615

                                                                                                     WRITER'S EMAIL ADDRESS
                                                                                            kristintahler@quinnemanuel.com



September 2, 2020

VIA ELECTRONIC FILING

The Honorable Vernon S. Broderick
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, NY 10007

Re:     Ex Parte Application of Gulf Investment Corporation: Case No. 1:19-mc-00593

Dear Judge Broderick:

        We write in response to the August 31, 2020 letter (“August 31 Letter”) (ECF 43)
submitted by counsel to intervenors The Port Fund L.P. and Port Link GP Ltd. (collectively,
“Intervenors”). Petitioner Gulf Investment Corporation (“GIC”) objects to Intervenors’
(1) requests related to the retention agreement between GIC and its Cayman counsel, Anna
Peccarino, an attorney with the Cayman Island office of Travers Thorp Alberga, Attorneys-at-Law
(“Retention Agreement”); and (2) improper attempt to inject unsolicited and irrelevant
supplemental argument and information for the Court’s consideration.

Retention Agreement

        On August 14, 2020, during oral argument in the above-referenced action (“Oral
Argument”) on GIC’s ex parte application (“Application”) pursuant to 28 U.S.C. § 1782
(“Section 1782”), the Court requested that GIC submit the Retention Agreement for in camera
review. Oral Argument Transcript (ECF 41) at 13:20–14:1 (“What I would ask is – and this would
just be solely for my in camera review, but to the extent that there is a retention letter … I would
ask that it be produced for in camera review by myself with regard to Ms. Peccarino’s retention”).

        On August 28, 2020, in compliance with the Court’s request, GIC submitted the Retention
Agreement for ex parte, in camera review, making clear that no privileges or confidences were
being waived—in the United States or Cayman—and marking the Agreement “Confidential” and
“Privileged.” Intervenors now make the conclusory assertion that GIC should “be required to either
provide [them] with a copy of the Retention Agreement or establish that the agreement is protected

      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
          Case 1:19-mc-00593-VSB Document 44 Filed 09/02/20 Page 2 of 3




The Honorable Vernon S. Broderick
September 2, 2020


from disclosure.” August 31 Letter at 2. GIC disagrees. The Court granted Intervenors leave to
object if a copy of the Retention Agreement was “not disclosed to [them] if [they] believe that it
should be.” Oral Argument Transcript at 63:25-64:2 (emphasis added). Intervenors have failed to
comply with the Court’s directive, neglecting to even attempt to provide any reason for why they
believe the Retention Agreement should be disclosed them.1 They did not because they cannot.
Indeed, there is there is no basis on which Intervenors could argue that the Retention Agreement
should be disclosed given that the agreement is fundamentally immaterial to any inquiry before
this Court, and the irrelevant details of Ms. Peccarino’s engagement are privileged, confidential,
and could provide unfair advantages to Intervenors (in multiple jurisdictions) by, for example,
revealing fees for work done in the matter. Regrettably, Intervenors appear to be attempting to
create, whether for the purposes of diversion or delay, a collateral contest about a matter that bears
no relevance to, nor determinative effect on, the narrow questions before the Court.

        The context in which the Court requested the Retention Agreement was in discussing GIC’s
contemplated just and equitable winding up petition (“J&E Petition”), and specifically to confirm
whether or not the Agreement made reference to such. GIC did not, as Intervenors’ wrongly claim,
“put[] the scope of Ms. Peccarino’s retention at issue.” August 31 Letter at 1. Again, without
waiving any privileges or confidences, that Ms. Peccarino was so engaged is clear from the
Retention Agreement, which states “Thank you for your instructions to act on behalf of the Gulf
Investment Corporation (“GIC”) in connection with a potential information request in relation to
[Port Link (GP) Limited and The Port Fund] and any related advice or assistance that may be
required for any further action, including a potential just and equitable winding up application.”

       GIC respectfully submits that this should resolve any remaining issue for Intervenors, and,
absent the Court’s direction, declines to engage in Intervenors’ additional irrelevant digressions
regarding the Retention Agreement. If the Court wishes to hear from the parties on any remaining
matters relevant to the Retention Agreement, GIC respectfully requests a briefing schedule.

Supplemental Argument and Information

        GIC similarly rejects Intervenors’ attempt to provide “further answers” to the Court.
August 31 Letter at 2. Your Honor only authorized GIC’s submission of (1) the Retention
Agreement; and (2) a joint update on GIC’s ongoing proceeding in Cayman against Intervenors
(“Section 22 Proceeding”), which the parties submitted on August 28, 2020 (ECF 42). The
purported “answers” are neither. They also are entirely irrelevant to the question of GIC’s
entitlement for disclosure under Section 1782, currently before the Court, and represent a plain
attempt to muddy the waters. The time to make these points was at the Oral Argument, or before,
and Intervenors failed to do so. Notably, Intervenors tried a similar post facto tactic in the Section

1
     At no point during the Oral Argument or any time thereafter did Intervenors request to see the Retention
Agreement or explain why they needed to see it. Indeed, Intervenors have no valid grounds for demanding to see the
Retention Agreement because the terms of Ms. Peccarino’s engagement are not at issue. The only question related to
the J&E Petition, which is now resolved for Intervenors.



                                                        2
          Case 1:19-mc-00593-VSB Document 44 Filed 09/02/20 Page 3 of 3




The Honorable Vernon S. Broderick
September 2, 2020


22 Proceeding (couched there in terms of a proposed, unsolicited joint submission to the Cayman
court). GIC rejected Intervenors’ attempt there and the Cayman court followed, prior to finding
for GIC in the Section 22 Proceeding. See May 21, 2020 email from Cayman court to Walkers and
Travers Thorp Alberga (Intervenors’ and GIC’s Cayman counsel, respectively), annexed hereto as
Ex. A.

                                               *        *        *
        Accordingly, we respectfully request that the Court (1) deny Intervenors’ requests related
to the Retention Agreement; and (2) disregard the unsolicited, supplemental argument and
information that Intervenors provided in and with the August 31 Letter.2 To the extent the Court
has any remaining questions, we respectfully request a briefing schedule on any remaining issues
so that GIC may fully respond.

        Thank you for your consideration.

Respectfully submitted,



Kristin N. Tahler


cc.     Kathy Chin, Esq.
        Sarah Gilbert, Esq.
        Crowell & Moring LLP (via ECF)




2
     Intervenors highlight (August 31 Letter at 2) the U.S. Department of State’s Kuwait 2019 Human Rights Report
(“Report”) (ECF 43-1), and its mention of alleged abuses faced by now-convicted Port Fund executive Marsha
Lazareva. The August 31 Letter, however, fails to acknowledge the Report’s sourcing to unnamed “defense attorneys”
for these allegations (Report at 7), and that Crowell & Moring LLP, Intervenors’ counsel in this action, “leads
Lazareva’s defense team.” Press Release, Crowell & Moring LLP, Kuwaiti Court Convicts Mother of 5-Year Old
American Citizen (Nov. 11, 2019), https://www.crowell.com/NewsEvents/PressReleasesAnnouncements/Kuwaiti-
Court-Convicts-Mother-of-5-Year-Old-American-Citizen. Moreover, the inclusion of these allegations in the Report
appears to be yet further fruits of Intervenors’ robust lobbying campaign, which only adds to GIC’s well-founded
concerns and supports the need for the discovery GIC seeks though the Application. See, e.g., Supplemental
Declaration of Kristin N. Tahler (ECF 31.1) at ¶¶ 25–26 (discussing GIC’s concerns about expenditures for a USD
4.9 million lobbying and public relations campaign benefitting Ms. Lazareva).



                                                        3
